Exhibit 10.1

AMENDMENT TO OFFER LETTER

This Amendment effective as of February 28, 2019, amends the Offer Letter dated
May 12, 2015 between you and Versartis, Inc. (now known as Aravive, Inc, the
“Company”), as amended February 6, 2019 (the “Offer Letter”). The Offer Letter
as amended by this Amendment being referred to as (the “Amended Offer Letter”).
Capitalized terms used herein without definition shall have the meanings
assigned in the Offer Letter.

WHEREAS, you were retained under the Offer Letter by the Company to serve as its
Chief Executive Officer; and

WHEREAS, the Company desires to amend certain compensation set forth in the
Offer Letter.

1. Section 4 of the Offer Letter is hereby deleted in its entirety and replaced
with the following revised Section 4:

“4.Cash Compensation. The Company will pay you a starting salary at the rate of
$500,000 per year, less required deductions and withholdings, payable in
accordance with the Company’s standard payroll schedule. This salary will be
subject to adjustment pursuant to the Company’s employee compensation policies
in effect from time to time. As an exempt salaried employee, you will be
expected to work hours as required by the nature of your work assignments,
including hours beyond the Company’s normal business hours, and you will not be
eligible for, nor entitled to receive, overtime compensation.

In addition, you will be eligible to be considered for a discretionary incentive
bonus for each fiscal year of the Company. Whether you are awarded any bonus for
a given fiscal year, and the amount of the bonus (if any), will be determined by
the Company in its sole discretion based upon achievement of Company and
personal objectives established and approved by the Company’s Board of
Directors. Your target bonus, which will be determined by the Company in its
sole discretion, will be equal to up to 50% of your annual base salary.    Any
bonus for a fiscal year will be paid within 21⁄2 months after the close of that
fiscal year, and you must remain actively employed by the Company at the time of
payment in order to earn a bonus for that fiscal year. The determinations of the
Company’s Board of Directors with respect to your bonus will be final and
binding.

The Company may change your compensation and benefits from time to time at its
discretion.”

2. Severability. The provisions of this Amended Offer Letter are severable and
if any part or it is found to be unenforceable the other paragraphs shall remain
fully valid and enforceable.

3. No Other Amendments; Confirmation. All other terms of the Offer Letter shall
remain in full force and effect. The Offer Letter, as amended by this Amended
Offer Letter, constitutes the entire agreement between the parties with respect
to the subject matter thereof.

4. Counterparts. This Amended Offer Letter may be executed in one or more
counterparts, each of which shall be deemed an original but both of which
together shall constitute one and the same instrument.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Offer
Letter to be duly executed as of the day and year first above written.

 

ARAVIVE, INC. By:  

/s/ Vinay Shah

Name:   Vinay Shah Title:   Chief Financial Officer

/s/ Jay Shepard

JAY SHEPARD

 

2